




Exhibit 10.3


[jmgcoverimage.jpg]





--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE 1.
INTRODUCTION
1
ARTICLE 2.
DEFINITIONS
2
ARTICLE 3.
ELIGIBILITY AND PARTICIPATION
6
ARTICLE 4.
PARTICIPANT DEFERRAL CONTRIBUTIONS
7
ARTICLE 5.
COMPANY MATCHING CONTRIBUTIONS
9
ARTICLE 6.
VESTING
9
ARTICLE 7.
ACCOUNTS
10
ARTICLE 8.
CREDITING OF EARNINGS
10
ARTICLE 9.
PAYMENT ELECTIONS
10
ARTICLE 10.
PAYMENT OF BENEFITS
12
ARTICLE 11.
BENEFICIARIES; PARTICIPANT DATA
16
ARTICLE 12.
ADMINISTRATION
17
ARTICLE 13.
AMENDMENT OR TERMINATION OF PLAN
19
ARTICLE 14.
MISCELLANEOUS PROVISIONS
21






--------------------------------------------------------------------------------




ARTICLE 1.
INTRODUCTION

1.1
IN GENERAL. The Company adopted the Plan effective immediately prior to the
Distribution Time pursuant to the Employee Matters Agreement. The Plan is
maintained to provide for the payment of certain amounts originally credited to
Former Scripps Nonqualified Plan Participants under the Scripps Plan. Following
the Newspaper Merger Effective Time, this Plan shall be frozen and no future
deferrals shall be made under the Plan.

1.2
FORMER SCRIPPS NONQUALIFIED PLAN PARTICIPANTS. The Company has agreed to assume
and to pay, perform, fulfill and discharge the deferred compensation obligations
under the Scripps Plan with respect to Former Scripps Nonqualified Plan
Participants (“Assumed Amounts”) pursuant to the terms of the Employee Matters
Agreement. For purposes of the Plan, the term Assumed Amounts shall include any
amounts of “Base Compensation” and “Incentive Compensation” (as defined under
the Scripps Plan and earned with respect to services performed in 2014) that
were properly deferred by a Participant under the Scripps Plan but that had not
yet been credited to his or her account under the Scripps Plan as of the
Newspaper Merger Effective Time. The following rules shall apply to the Assumed
Amounts, notwithstanding any provision of the Plan to the contrary:

(a)
Each Former Scripps Nonqualified Plan Participant with respect to whom Assumed
Amounts are credited hereunder shall automatically be a “Participant” in the
Plan with respect to such Assumed Amounts as of the Newspaper Merger Effective
Time (or, with respect to Transition Period Services Providers who become Former
Scripps Nonqualified Plan Participants after the Newspaper Merger Effective
Time, as of the Transition Period End Date).

(b)
The Assumed Amounts credited to Accounts hereunder (whether under Part One or
Part Two of the Plan, as set forth in Section 1.4) shall remain subject to the
same elections (including investment elections, Deferral Elections and Payment
Elections) and Beneficiary designations that were controlling under the Scripps
Plan immediately prior to the Newspaper Merger Effective Time (or, with respect
to Transition Period Services Providers who become Former Scripps Nonqualified
Plan Participants after the Newspaper Merger Effective Time, as of the
Transition Period End Date) for the remainder of the period or periods for which
such elections or designations are by their original terms applicable. The
immediately preceding sentence shall apply to investment elections and
Beneficiary designations only to the extent that such elections or designations
are available under the Plan on and after the Newspaper Merger Effective Time or
the Transition Period End Date, as applicable.

1.3
NO FUTURE DEFERRALS. Except as otherwise provided by the Board, no Participant
shall be entitled to defer Base Compensation or Incentive Compensation or
receive credits of Company Matching Contributions for any periods under this
Plan. Therefore, the


Page 1

--------------------------------------------------------------------------------




provisions of Articles 3, 4 and 5 shall not be operative unless and until the
Board provides otherwise.
1.4
SECTION 409A OF THE CODE. In order to comply with Section 409A of the Code, the
Plan is divided into two parts, one of which is named “Part One” and the other
of which is named “Part Two.” Except as otherwise provided under this Article 1,
Part One of the Plan shall be governed by the terms and conditions of the
Scripps Plan as in effect on October 3, 2004, which is reproduced on Appendix A
(but with all references to Scripps or the Company changed to Journal Media
Group, Inc. where appropriate). Part Two of the Plan shall be governed by the
terms and conditions set forth herein.

(a)
Part One. Any Assumed Amounts that constitute an “amount deferred” in taxable
years beginning before January 1, 2005 (within the meaning of Section 409A of
the Code) and any earnings thereon (with such earnings determined in accordance
with Article 8 of Part Two of the Plan) shall be credited to the appropriate
Subaccounts under Part One of the Plan, as selected by the Committee in its sole
discretion, and it is intended that such amounts and the earnings thereon shall
be exempt from the application of Section 409A of the Code. As a result of such
crediting, all of the Participant’s rights with respect to the Assumed Amounts
under the Scripps Plan, if any, shall automatically be extinguished and become
rights under Part One of the Plan without further action. Nothing contained
herein is intended to materially enhance a benefit or right existing under Part
One of the Plan as of October 3, 2004, or add a new material benefit or right to
the amounts credited under Part One of the Plan. Part One of the Plan is frozen,
and neither the Company, its affiliates nor any individual shall make or permit
to be made any additional contributions or deferrals under Part One of the Plan
(other than earnings) on or after that date.

(b)
Part Two. Any Assumed Amounts or any Deferral Contributions under the Plan that
constitute an “amount deferred” by Participants in taxable years beginning on or
after January 1, 2005 (within the meaning of Section 409A of the Code), and any
earnings thereon, shall be credited to the appropriate Subaccounts under Part
Two of the Plan, as selected by the Committee in its sole discretion. As a
result of such crediting, all of the Participant’s rights with respect to the
Assumed Amounts under the Scripps Plan, if any, shall automatically be
extinguished and become rights under Part Two of the Plan without further
action.

1.5
DEFINITIONS. Capitalized terms that are not defined in Article 2 shall have the
meaning set forth in the Employee Matters Agreement or the Master Transaction
Agreement, as appropriate.

ARTICLE 2.
DEFINITIONS

2.1
“Account” means the balance credited to a Participant’s or Beneficiary’s Plan
bookkeeping account, including contribution credits and deemed income, gains,
and losses credited thereto. A Participant’s or Beneficiary’s Account shall
consist of a Deferral Contributions Subaccount,


Page 2

--------------------------------------------------------------------------------




and/or a Company Matching Contributions Subaccount. Accounts are further
described in Article 7.
2.2
“Affiliated Group” means the Company and each Subsidiary.

2.3
“Assumed Amounts” has the meaning given to such term in Section 1.2 hereof.

2.4
“Base Compensation” means the annual base rate of cash compensation payable by
the Affiliated Group to a Participant during a calendar year, excluding
Incentive Compensation, bonuses, commissions, severance payments, Company
Matching Contributions, qualified plan contributions or benefits, expense
reimbursements, fringe benefits and all other payments, and prior to reduction
for any deferrals under the Plan or any other plan of the Affiliated Group under
Sections 125 or 401(k) of the Code.

2.5
“Base Deferrals” means deferrals from Base Compensation, as described in Section
4.1(a).

2.6
“Beneficiary” means any person or persons so designated in accordance with the
provisions of Section 11.1.

2.7
“Board” means the Board of Directors of Journal Media Group, Inc. or any
successor.

2.8
“Change in Control” has the meaning given to such term in the Journal Media
Group, Inc. Senior Executive Change in Control Plan, as in effect on the
effective date of this Plan, provided that the transaction or event also
constitutes a “change in the ownership,” a “change in the effective control” or
a “change in the ownership of a substantial portion of the assets” of the
Company within the meaning of Section 409A of the Code.

2.9
“Code” means the Internal Revenue Code of 1986, as amended.

2.10
“Committee” means the committee selected by the Board or its designee, whose
membership is appointed or removed by the Board or its designee, that is
responsible for administering the Plan. The Committee is further described in
Article 12. Unless and until otherwise provided by the Board, the Committee
shall be the chief human resources officer of the Company, or his/her designee.

2.11
“Company” means Journal Media Group, Inc. and its successors, including, without
limitation, the surviving corporation resulting from any merger or consolidation
of Journal Media Group, Inc. with any other corporation, limited liability
company, joint venture, partnership or other entity or entities.

2.12
“Company Matching Contributions” means the contributions deemed made by the
Company pursuant to Article 5.

2.13
“Company Matching Contributions Subaccount” means the portion of an Account
credited with Company Matching Contributions for a given Participant, adjusted
for gains and losses and payments.

2.14
“Controlled Group” means (a) the Company, and (b) all entities with whom the
Company would be considered a single employer under Sections 414(b) and 414(c)
of the Code, provided that in applying Section 1563(a)(1), (2), and (3) for
purposes of determining a controlled group of corporations under Section 414(b)
of the Code, the language “at least 50 percent” is used instead


Page 3

--------------------------------------------------------------------------------




of “at least 80 percent” each place it appears in Section 1563(a)(1), (2), and
(3), and in applying Treasury Regulation Section 1.414(c)-2 for purposes of
determining trades or businesses (whether or not incorporated) that are under
common control for purposes of Section 414(c), “at least 50 percent” is used
instead of “at least 80 percent” each place it appears in that regulation. Such
term shall be interpreted in a manner consistent with the definition of “service
recipient” contained in Section 409A of the Code.
2.15
“Deferral Contributions” means the combined Base Deferrals and Incentive
Deferrals made pursuant to Article 4.

2.16
“Deferral Contributions Subaccount” means the portion of an Account credited
with Deferral Contributions for a given Participant, adjusted for gains and
losses and payments.

2.17
“Deferral Election” shall mean the Election Agreement (or portion thereof)
completed by a Participant and filed with the Committee in accordance with
Article 4 that indicates the Base Deferrals, Incentive Deferrals or both that
will be deferred under the Plan for a calendar year or Performance Period.

2.18
“Election Agreement” means the agreement on a form that the Committee may
designate from time to time, on which a Participant makes certain elections and
other designations as set forth in Section 3.1(b).

2.19
“Eligible Employee” means those employees of the Affiliated Group who are (a)
expressly selected by the Committee, in its sole discretion, to participate in
the Plan, and (b) members of a “select group of management or highly compensated
employees,” within the meaning of Sections 201, 301 and 401 of ERISA. In lieu of
expressly selecting Eligible Employees for Plan participation, the Committee may
establish eligibility criteria (consistent with the requirements of clause (b)
of this Section 2.20) providing for participation of all Eligible Employees who
satisfy such criteria. The Committee may at any time, in its sole discretion,
change the eligibility criteria for Eligible Employees, or determine that one or
more Participants will cease to be an Eligible Employee.

2.20
“Employee Matters Agreement” means the Employee Matters Agreement, by and among
The E.W. Scripps Company, Desk Spinco, Inc., Desk NP Operating, LLC, Journal
Communications, Inc., Boat Spinco, Inc., and Boat NP Newco, Inc., dated as of
July 30, 2014.

2.21
“Entry Date” with respect to an Eligible Employee means the first day of each
calendar year.

2.22
“ERISA” means the Employee Retirement Security Act of 1974, as amended.

2.23
“Incentive Compensation” means incentive compensation earned during a
Performance Period under the Company’s Executive Annual Incentive Plan, or its
successor, or such other plan that the Committee may designate from time to
time.

2.24
“Incentive Deferrals” means deferrals from Incentive Compensation, as described
in Section 4.1(b).

2.25
“Master Transaction Agreement” means the Master Transaction Agreement, by and
among The E. W. Scripps Company, Scripps Media, Inc., Desk Spinco, Inc., Desk NP
Operating, LLC, Desk NP Merger Co., Desk BC Merger, LLC, Journal Communications,
Inc., Boat Spinco, Inc., Boat NP Merger Co., and Boat NP Newco, Inc., dated as
of July 30, 2014.


Page 4

--------------------------------------------------------------------------------




2.26
“Participant” means any person so designated in accordance with the provisions
of Section 1.2 or Article 3, including, where appropriate according to the
context of the Plan, any former Eligible Employee who is or may become (or whose
Beneficiary may become) eligible to receive a benefit under the Plan.

2.27
“Payment Election” means the Election Agreement (or portion thereof) completed
by a Participant and filed with the Committee in accordance with Article 9
hereof, that indicates the payment commencement date for Incentive Deferrals and
the form of payment for Base Deferrals (including Company Matching
Contributions) and Incentive Deferrals.

2.28
“Performance-Based Compensation” means that portion of a Participant’s Incentive
Compensation the amount of which, or the entitlement to which, is contingent on
the satisfaction of pre-established organizational or individual performance
criteria relating to a Performance Period of at least twelve (12) consecutive
months, and which satisfies the requirements for “performance-based
compensation” under Section 409A of the Code, including the requirement that the
performance criteria be established in writing by not later than (a) ninety (90)
days after the commencement of the period of service to which the criteria
relates and (b) the date the outcome ceases to be substantially uncertain. Where
a portion of an amount of Incentive Compensation would qualify as
Performance-Based Compensation if the portion were the sole amount available
under a designated incentive plan, that portion of the award will not fail to
qualify as Performance-Based Compensation if that portion is designated
separately by the Committee on the Deferral Election or is otherwise separately
identifiable under the terms of the designated incentive plan, and the amount of
each portion is determined independently of the other.

2.29
“Performance Period” means, with respect to any Incentive Compensation, the
period of time during which such Incentive Compensation is earned.

2.30
“Plan” means the Journal Media Group, Inc. Executive Deferred Compensation Plan
as set forth herein and as from time to time in effect. To the extent required
to comply with Section 409A of the Code, the term Plan shall include any plan
that is required to be aggregated with the Plan under Section 409A of the Code.

2.31
“Scripps” means The E. W. Scripps Company.

2.32
“Scripps Plan” means the Scripps Executive Deferred Compensation Plan.

2.33
“Separation from Service” means a termination of employment with the Controlled
Group in such a manner as to constitute a “separation from service” as defined
under Section 409A of the Code. Upon a sale or other disposition of the assets
of the Company or any member of the Controlled Group to an unrelated purchaser,
the Committee reserves the right, to the extent permitted by Section 409A of the
Code, to determine whether Participants providing services to the purchaser
after and in connection with the purchase transaction have experienced a
Separation from Service.

2.34
“Specified Employee” means a “specified employee” as determined by the Company
in accordance with Section 409A of the Code.

2.35
“Subsidiary” means a corporation, company or other entity (a) more than 50
percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or


Page 5

--------------------------------------------------------------------------------




other managing authority) are, or (b) which does not have outstanding shares or
securities (as may be the case in a partnership, joint venture or unincorporated
association), but more than 50 percent of whose ownership interest representing
the right generally to make decisions for such other entity is, now or
hereafter, owned or controlled, directly or indirectly, by the Company.
2.36
“Unforeseeable Emergency” means an “unforeseeable emergency” as defined under
Section 409A of the Code.

2.37
“Valuation Date” means such date or dates as the Committee, in its sole
discretion, designates as a Valuation Date, provided that such dates shall occur
no less frequently than quarterly as of the last business day of each calendar
quarter.

2.38
In addition to the foregoing, certain other terms of more limited usage may be
defined in other Articles of the Plan. All terms defined in the Plan are
designated with initial capital letters.

2.39
Whenever appropriate, words used herein in the singular may be read as the
plural and the plural may be read as the singular. Unless otherwise clear from
the context, words used herein in the masculine shall also be deemed to include
the feminine.

ARTICLE 3.
ELIGIBILITY AND PARTICIPATION

3.1
REQUIREMENTS

(a)
Subject to Section 1.3 of this Plan, every Eligible Employee shall be eligible
to become a Participant on the first Entry Date occurring on or after the date
on which he or she becomes an Eligible Employee. No individual shall become a
Participant, however, if he/she is not an Eligible Employee on the date his/her
participation is to begin.

(b)
Except as otherwise provided in Article 1, in order to participate as of a
specified Entry Date, an Eligible Employee must make written application by
filing with the Committee, within such time period as the Committee shall
specify consistent with the terms of the Plan, an Election Agreement on which
the Eligible Employee shall:

(i)
Make a Deferral Election in accordance with Article 4;

(ii)
Make a Payment Election in accordance with Article 9;

(iii)
Designate a Beneficiary or change a Beneficiary designation in accordance with
Section 11.1; and

(iv)
Agree to the terms of the Plan.

(c)
An Eligible Employee who chooses not to participate in the Plan when first
eligible to do so shall waive participation by so specifying on the Election
Agreement and shall not be eligible to participate until the next Entry Date.

3.2
CHANGE OF EMPLOYMENT CATEGORY. During any period in which a Participant remains
in the employ of the Affiliated Group, but ceases to be an Eligible Employee,
he/she shall not be eligible to make new Deferral Elections or have Company
Matching


Page 6

--------------------------------------------------------------------------------




Contributions made on his/her behalf. However, his/her Account shall continue to
be revalued in accordance with Article 7.
3.3
PARTICIPATION BY EMPLOYEES OF AFFILIATED GROUP MEMBERS. Any member of the
Affiliated Group (other than the Company) may, by action of its board of
directors or equivalent governing body and with the consent of the Board, adopt
the Plan; provided that the Board may waive the requirement that such board of
directors or equivalent governing body effect such adoption. By its adoption of
or participation in the Plan, the adopting member of the Affiliated Group shall
be deemed to appoint the Company its exclusive agent to exercise on its behalf
all of the power and authority conferred by the Plan upon the Company and accept
the delegation to the Committee of all the power and authority conferred upon it
by the Plan. The authority of the Company to act as such agent shall continue
until the Plan is terminated as to the participating affiliate. An Eligible
Employee who is employed by a member of the Affiliated Group and who elects to
participate in the Plan shall participate on the same basis as an Eligible
Employee of the Company. The Account of a Participant employed by a
participating member of the Affiliated Group shall be paid in accordance with
the Plan solely by such member to the extent attributable to Base Deferrals or
Incentive Deferrals that would have been paid by such participating member in
the absence of deferral pursuant to the Plan, unless the Board otherwise
determines that the Company shall be the obligor.

ARTICLE 4.
PARTICIPANT DEFERRAL CONTRIBUTIONS

4.1
DEFERRAL ELECTIONS. Subject to Section 1.3 of this Plan, a Participant may elect
to defer Base Compensation for a calendar year or Incentive Compensation for a
Performance Period, as the case may be, by filing a Deferral Election with the
Committee in accordance with the following rules:

(c)
Base Compensation. The Deferral Election with respect to Base Compensation must
be filed with the Committee by, and shall become irrevocable as of, December 31
(or such earlier date as specified by the Committee on the Deferral Election) of
the calendar year next preceding the calendar year for which such Base
Compensation would otherwise be earned. For purposes of this Section 4.1(a),
Base Compensation payable after the last day of a calendar year solely for
services performed during the final payroll period described in Section 3401(b)
of the Code containing December 31 of such year shall be treated as earned
during the subsequent calendar year.

(d)
Incentive Compensation

(i)
The Deferral Election with respect to Incentive Compensation must be filed with
the Committee by, and shall become irrevocable as of, December 31 (or such
earlier date as specified by the Committee on the Deferral Election) of the
calendar year next preceding the first day of the Performance Period for which
such Incentive Compensation would otherwise be earned.


Page 7

--------------------------------------------------------------------------------




(ii)
Notwithstanding anything contained in this 4.1 to the contrary, and only to the
extent permitted by the Committee, the Deferral Election with respect to
Incentive Compensation that constitutes Performance-Based Compensation must be
filed with the Committee by, and shall become irrevocable as of, the date that
is 6 months before the end of the applicable Performance Period (or such earlier
date as specified by the Committee on the Deferral Election), provided that in
no event may such Deferral Election be made after such Incentive Compensation
has become “readily ascertainable” within the meaning of Section 409A of the
Code. In order to make a Deferral Election under this Section 4.1(b)(ii), the
Participant must perform services continuously from the later of the beginning
of the Performance Period or the date the performance criteria are established
through the date a Deferral Election becomes irrevocable under this Section
4.1(b)(ii). A Deferral Election made under this Section 4.1(b)(ii) shall not
apply to any portion of the Performance-Based Compensation that is actually
earned by a Participant regardless of satisfaction of the performance criteria.

4.2
DURATION OF DEFERRAL ELECTIONS

(a)
Duration. Once irrevocable, a Deferral Election shall only be effective for the
calendar year or Performance Period with respect to which such election was
timely filed with the Committee. Except as provided in Section 4.2(b) hereof, a
Deferral Election, once irrevocable, cannot be cancelled or modified during a
calendar year or Performance Period.

(b)
Cancellation

(i)
The Committee may, in its sole discretion, cancel a Participant’s Deferral
Election where such cancellation occurs by the later of the end of the
Participant’s taxable year or the 15th day of the third month following the date
the Participant incurs a “disability.” For purposes of this Section 4.2(b)(i), a
disability refers to any medically determinable physical or mental impairment
resulting in the Participant’s inability to perform the duties of his or her
position or any substantially similar position, where such impairment can be
expected to result in death or can be expected to last for a continuous period
of not less than six months.

(ii)
The Committee may, in its sole discretion, cancel a Participant’s Deferral
Election due to an Unforeseeable Emergency or a hardship distribution pursuant
to Treasury Regulation Section 1.401(k)-1(d)(3).

(iii)
If a Participant’s Deferral Election is cancelled with respect to a particular
calendar year or Performance Period in accordance with this Section 4.2(b),
he/she may make a new Deferral Election for a subsequent calendar year or
Performance Period, as the case may be, only in accordance with Section 4.1
hereof.


Page 8

--------------------------------------------------------------------------------




4.3
CHOICE OF CONTRIBUTION RATES

(a)
Unless the Committee otherwise specifies, an Eligible Employee may choose to
make Base Deferrals for the specified calendar year at a rate not to exceed
fifty percent (50%) of Base Compensation and Incentive Deferrals for the
specified Performance Period at a rate not to exceed one hundred percent (100%)
of Incentive Compensation; provided, however, that the Participant shall not be
permitted to defer less than 1% of each of his/her Base Compensation or
Incentive Compensation during any one calendar year or Performance Period, as
the case may be, and any such attempted deferral shall not be effective.
Eligible Employees may also choose to provide that their designated deferral
rate for Base Compensation shall apply only to the amount by which their Base
Compensation for any specified calendar year exceeds the applicable compensation
limit imposed under Section 401(a)(17) of the Code for that year.

(b)
Deferral Contributions shall be deducted by the Company from the pay of an
Eligible Employee, and an equivalent amount shall be credited to his/her
Deferral Contributions Subaccount as soon as administratively practicable
following the date that such amounts would have been paid to the Eligible
Employee if he/she had not made a Deferral Election.

ARTICLE 5.
COMPANY MATCHING CONTRIBUTIONS

5.1
ELIGIBILITY. Subject to Section 1.3 of this Plan, each Eligible Employee shall
be eligible to receive a Company Matching Contribution to his or her Company
Matching Contributions Subaccount, upon the terms and subject to the conditions
of this Article 5.

5.2
AMOUNT. The Company Matching Contribution for any Eligible Employee described in
Section 5.1 hereof shall equal the sum of (a) 100% of the first 1% of the
Eligible Employee’s Incentive Deferrals and Base Deferrals (but only to the
extent that the Base Deferrals relate to Base Compensation in excess of the
applicable compensation limit imposed under Section 401(a)(17) of the Code for
that year) plus (b) 50% of the next 5% of the Eligible Employee’s Incentive
Deferrals and Base Deferrals (but only to the extent that the Base Deferrals
relate to Base Compensation in excess of the applicable compensation limit
imposed under Section 401(a)(17) of the Code for that year).

5.3
DATE OF CREDIT. Company Matching Contributions shall be treated as if they were
set aside in an Eligible Employee’s Company Matching Contributions Subaccount on
the date specified by the Committee in its sole discretion.

ARTICLE 6.
VESTING

6.1
GENERAL. A Participant shall always be one hundred percent (100%) vested in that
portion of his/her Account consisting of the Deferral Contributions Subaccount
and the Company Matching Contributions Subaccount.


Page 9

--------------------------------------------------------------------------------




ARTICLE 7.
ACCOUNTS

7.1
ACCOUNTS

(a)
The Company will maintain on its books, as necessary, a Deferral Contributions
Subaccount and a Company Matching Contributions Subaccount for each Participant
to which shall be credited, as appropriate, Deferral Contributions under Article
4, Company Matching Contributions under Article 5, and deemed investment
earnings and/or losses as provided in Section 7.2. Amounts due to Base Deferrals
and Incentive Deferrals in the Deferral Contributions Subaccount shall be
accounted for separately. There also shall be separate accounting, if and to the
extent necessary, to track differing Payment Elections by a Participant with
respect to the commencement date or method of payment of different annual
deferral/credit elections.

(b)
All Accounts shall be bookkeeping accounts only, and all amounts credited
thereto shall, prior to being paid, in all events remain subject to the claims
of the Company’s general creditors.

7.2
ADJUSTMENTS. As of each Valuation Date, each Account will be adjusted, with
either an increase or a decrease, to reflect the deemed investment experience of
the Account since the preceding Valuation Date. For this purpose, the Account
will be adjusted to reflect the investment return under the Participant’s
investment elections pursuant to Article 8.

7.3
ACCOUNTING FOR PAYMENTS. As of the date of any payment hereunder, the payment to
a Participant or his/her Beneficiary shall be charged to such Participant’s
Account.

ARTICLE 8.
CREDITING OF EARNINGS

8.1
GENERAL. Each Participant’s Account will be credited with earnings, gains and
losses based on such procedures as may established (and modified) from time to
time by the Committee, in its sole discretion. Such procedures may include the
crediting of earnings based upon an interest rate or notional investment option
selected by the Committee from time to time, or the Committee, in its sole
discretion, may establish procedures for the crediting of earnings, gains and
losses based on investment directions made by Participants. By electing to defer
any amount under the Plan (or by receiving or accepting any benefit under the
Plan), each Participant acknowledges and agrees that the Affiliated Group is not
and shall not be required to make any investment in connection with the Plan,
nor is it required to follow the Participant’s investment directions (to the
extent permitted by the Committee hereunder) in any actual investment it may
make or acquire in connection with the Plan or in determining the amount of any
actual or contingent liability or obligation of the Company or any other member
of the Affiliated Group thereunder or relating thereto.

ARTICLE 9.
PAYMENT ELECTIONS


Page 10

--------------------------------------------------------------------------------




9.1
PAYMENT ELECTION. Subject to Section 1.2(b) of this Plan, a Participant shall
file a Payment Election with respect to each Deferral Election in accordance
with the following rules:

(a)
Timing; Irrevocability. Payment Elections with respect to Base Deferrals and
Incentive Deferrals shall be filed with the Committee by, and shall become
irrevocable as of, the applicable filing deadline of the related Deferral
Election as specified in Section 4.1. Different Payment Elections may be made
for Base Deferrals and for Incentive Deferrals in subsequent calendar years or
Performance Periods, as the case may be, but previously filed Payment Elections
cannot be changed for prior years or periods. Different Payment Elections also
may be made for Base Deferrals and Incentive Deferrals, and the Payment Election
for Base Deferrals for a given calendar year also shall be applicable to the
related Company Matching Contributions for that calendar year.

(b)
Payment Date for Incentive Deferrals. Each Payment Election with respect to an
Incentive Deferral shall contain the Participant’s election regarding the time
that such Incentive Deferral shall commence to be paid. The Participant may
choose to receive an Incentive Deferral upon a Separation from Service or a
calendar year specified by the Participant that begins at least three years
after the close of the Performance Period to which the Payment Election applies.
Any amounts from separate Incentive Deferral elections for which the Participant
has chosen benefits to commence at Separation from Service or at the same
specified calendar year shall be commingled for bookkeeping purposes unless they
are to have different methods of payment. This Section 9.1(b) only is applicable
to Incentive Deferrals; payment of amounts attributable to Base Deferrals and
Company Matching Contributions are only made following Separation from Service
as provided in Section 10.2(a).

(c)
Form of Payment. Each Payment Election shall also contain the Participant’s
elections regarding the form of payment of any Base Deferrals for a calendar
year (including the related Company Matching Contributions for such year) and
any Incentive Deferrals for a Performance Period. The Participant may choose to
receive payment in a single lump sum, or in monthly installments, over a period
of five (5), ten (10) or fifteen (15) years. Notwithstanding the foregoing, if a
Participant shall have failed to designate properly the form of payment of the
Participant’s benefit under the Plan, such payment will be in a lump sum. In the
event that an Account (or portion thereof) is paid in installments: (i) the
first installment shall commence on the date specified in Section 10.2, and each
subsequent installment shall be paid on the monthly commencement anniversary
date until the Account has been fully paid; (ii) the amount of each installment
shall equal the quotient obtained by dividing the applicable portion of the
Account balance to be paid in installments as of the end of the day preceding
the date of such installment payment by the number of installment payments
remaining to be paid at the time of the calculation; and (iii) the amount of
such portion of the Account remaining unpaid shall continue to be credited with
gains, losses and earnings as provided in Article 7 hereof.


Page 11

--------------------------------------------------------------------------------




9.2
SMALL BALANCES. Any other provision of the Plan to the contrary notwithstanding,
if at the time of a Participant’s Separation from Service the value of his or
her Account is not in excess of $25,000, an amount equal to the Account balance
shall be paid in a cash lump sum within 30 days after the first business day of
the seventh month following the Participant’s Separation from Service (or if
earlier, upon the Participant’s death).

ARTICLE 10.
PAYMENT OF BENEFITS

10.1
CASH PAYMENTS. All payments under the Plan shall be made in cash.

10.2
PAYMENT DATE

(a)
In General. Except as otherwise provided in Section 10.2(b), a Participant’s
Account shall commence to be paid, in the form of payment selected by the
Participant in accordance with Section 1.2(b) or 9.1(c), following his or her
Separation from Service on the date set forth in Section 10.2(c).

(b)
Incentive Deferrals. In the case of an Incentive Deferral that the Participant
has elected in accordance with Section 1.2(b) or 9.1(b) to receive in a
specified calendar year, such Incentive Deferral, as adjusted for gains and
losses, shall commence to be paid, in the form of payment selected by the
Participant in accordance with Section 1.2(b) or 9.1(c), in January of the
calendar year specified by the Participant with respect to such amount;
provided, however, that if a Participant’s Separation from Service occurs prior
to such commencement date, then such amount shall commence to be paid at the
same time as the Participant’s Base Deferrals under Section 10.2(a), in the form
of payment selected by the Participant under Section 1.2(b) or 9.1(c). Any
Incentive Deferrals that have commenced to be paid prior to a Separation from
Service shall continue to be paid in accordance with the form of payment
selected by the Participant under Section 1.2(b) or 9.1(c).

(c)
Mandatory Six Month Delay. Except as otherwise provided in Sections 10.6(a), (b)
and (c), and to the extent required in order to comply with Section 409A of the
Code, all payments under this Agreement that are made as a result of the
Separation from Service of a Specified Employee shall commence to be paid within
30 days after the first business day of the seventh month following the
Participant’s Separation from Service (or if earlier, after the Participant’s
death).

10.3
CHANGE IN CONTROL. Notwithstanding any other provision of the Plan or any
Payment Election made by a Participant to the contrary, if a Change in Control
occurs and a Participant incurs a Separation from Service during the period
beginning on the date of the Change in Control and ending on the second
anniversary of the Change in Control, then the remaining amount of the
Participant’s vested Account shall be paid to the Participant or his/her
Beneficiary in a single lump sum within 30 days after the first business day of
the seventh month following the Participant’s Separation from Service (or if
earlier, after upon the Participant’s death).


Page 12

--------------------------------------------------------------------------------




10.4
WITHDRAWAL DUE TO UNFORESEEABLE EMERGENCY. A Participant shall have the right to
request, on a form provided by the Committee, an accelerated payment of all or a
portion of his or her Account in a lump sum if he or she experiences an
Unforeseeable Emergency. The Committee shall have the sole discretion to
determine, in accordance with the standards under Section 409A of the Code,
whether to grant such a request and the amount to be paid pursuant to such
request. Payment shall be made within thirty (30) days following the
determination by the Committee that a withdrawal will be permitted under this
Section 10.4, or such later date as may be required under Section 10.2(c)
hereof.

10.5
DELAY OF PAYMENTS UNDER CERTAIN CIRCUMSTANCES. To the extent permitted under
Section 409A of the Code, the Committee may, in its sole discretion, delay
payment under any of the following circumstances, provided that the Committee
treats all payments to similarly situated Participants on a reasonably
consistent basis:

(a)
Payments subject to Section 162(m). A payment may be delayed to the extent that
the Committee reasonably anticipates that if the payment were made as scheduled,
the Company’s deduction with respect to such payment would not be permitted due
to the application of Section 162(m) of the Code. If a payment is delayed
pursuant to this Section 10.5(a), then the payment must be made either (i)
during the Company’s first taxable year in which the Committee reasonably
anticipates, or should reasonably anticipate, that if the payment is made during
such year, the deduction of such payment will not be barred by application of
Section 162(m) of the Code, or (ii) during the period beginning with the first
business day of the seventh month following the Participant’s Separation from
Service (the “six month anniversary”) and ending on the later of (x) the last
day of the taxable year of the Company in which the six month anniversary occurs
or (y) the 15th day of the third month following the six month anniversary.
Where any scheduled payment to a specific Participant in a Company’s taxable
year is delayed in accordance with this paragraph, all scheduled payments to
that Participant that could be delayed in accordance with this paragraph must
also be delayed. The Committee may not provide the Participant an election with
respect to the timing of the payment under this Section 10.5(a). For purposes of
this Section 10.5(a), the term Company includes any entity which would be
considered to be a single employer with the Company under Section 414(b) or
Section 414(c) of the Code.

(b)
Federal Securities Laws or Other Applicable Law. A payment may be delayed where
the Committee reasonably anticipates that the making of the payment will violate
federal securities laws or other applicable law; provided that the delayed
payment is made at the earliest date at which the Committee reasonably
anticipates that the making of the payment will not cause such violation. For
purposes of the preceding sentence, the making of a payment that would cause
inclusion in gross income or the application of any penalty provision or other
provision of the Code is not treated as a violation of applicable law.


Page 13

--------------------------------------------------------------------------------




(c)
Other Events and Conditions. A payment may be delayed upon such other events and
conditions as the Internal Revenue Service may prescribe in generally applicable
guidance published in the Internal Revenue Bulletin.

10.6
DISCRETIONARY ACCELERATION OF PAYMENTS. To the extent permitted by Section 409A
of the Code, the Committee may, in its sole discretion, accelerate the time or
schedule of a payment under the Plan as provided in this Section 10.6. The
provisions of this Section 10.6 are intended to comply with the exception to
accelerated payments under Treasury Regulation Section 1.409A-3(j) and shall be
interpreted and administered accordingly.

(a)
Domestic Relations Orders. The Committee may, in its sole discretion, accelerate
the time or schedule of a payment under the Plan to an individual other than the
Participant as may be necessary to fulfill a domestic relations order (as
defined in Section 414(p)(1)(B) of the Code).

(b)
Conflicts of Interest. The Committee may, in its sole discretion, provide for
the acceleration of the time or schedule of a payment under the Plan to the
extent necessary for any federal officer or employee in the executive branch to
comply with an ethics agreement with the federal government. Additionally, the
Committee may, in its sole discretion, provide for the acceleration of the time
or schedule of a payment under the Plan the to the extent reasonably necessary
to avoid the violation of an applicable federal, state, local, or foreign ethics
law or conflicts of interest law (including where such payment is reasonably
necessary to permit the Participant to participate in activities in the normal
course of his or her position in which the Participant would otherwise not be
able to participate under an applicable rule).

(c)
Employment Taxes. The Committee may, in its sole discretion, provide for the
acceleration of the time or schedule of a payment under the Plan to pay the
Federal Insurance Contributions Act (FICA) tax imposed under Sections 3101,
3121(a), and 3121(v)(2) of the Code, or the Railroad Retirement Act (RRTA) tax
imposed under Sections 3201, 3211, 3231(e)(1), and 3231(e)(8) of the Code, where
applicable, on compensation deferred under the Plan (the FICA or RRTA amount).
Additionally, the Committee may, in its sole discretion, provide for the
acceleration of the time or schedule of a payment, to pay the income tax at
source on wages imposed under Section 3401 of the Code or the corresponding
withholding provisions of applicable state, local, or foreign tax laws as a
result of the payment of the FICA or RRTA amount, and to pay the additional
income tax at source on wages attributable to the pyramiding Section 3401 of the
Code wages and taxes. However, the total payment under this acceleration
provision must not exceed the aggregate of the FICA or RRTA amount, and the
income tax withholding related to such FICA or RRTA amount.

(d)
Limited Cash-Outs. Subject to Section 10.2(c) hereof, the Committee may, in its
sole discretion, require a mandatory lump sum payment of amounts deferred under
the Plan that do not exceed the applicable dollar amount under Section
402(g)(1)(B) of the Code, provided that the payment results in the termination
and liquidation of


Page 14

--------------------------------------------------------------------------------




the entirety of the Participant’s interest under the Plan, including all
agreements, methods, programs, or other arrangements with respect to which
deferrals of compensation are treated as having been deferred under a single
nonqualified deferred compensation plan under Section 409A of the Code.
(e)
Payment Upon Income Inclusion Under Section 409A. Subject to Section 10.2(c)
hereof, the Committee may, in its sole discretion, provide for the acceleration
of the time or schedule of a payment under the Plan at any time the Plan fails
to meet the requirements of Section 409A of the Code. The payment may not exceed
the amount required to be included in income as a result of the failure to
comply with the requirements of Section 409A of the Code.

(f)
Certain Payments to Avoid a Nonallocation Year under Section 409(p). Subject to
Section 10.2(c) hereof, the Committee may, in its sole discretion, provide for
the acceleration of the time or schedule of a payment under the Plan to prevent
the occurrence of a nonallocation year (within the meaning of Section 409(p)(3)
of the Code) in the plan year of an employee stock ownership plan next following
the plan year in which such payment is made, provided that the amount paid may
not exceed 125 percent of the minimum amount of payment necessary to avoid the
occurrence of a nonallocation year.

(g)
Payment of State, Local, or Foreign Taxes. Subject to Section 10.2(c) hereof,
the Committee may, in its sole discretion, provide for the acceleration of the
time or schedule of a payment under the Plan to reflect payment of state, local,
or foreign tax obligations arising from participation in the Plan that apply to
an amount deferred under the Plan before the amount is paid or made available to
the Participant (the state, local, or foreign tax amount). Such payment may not
exceed the amount of such taxes due as a result of participation in the Plan.
The payment may be made in the form of withholding pursuant to provisions of
applicable state, local, or foreign law or by payment directly to the
Participant. Additionally, the Committee may, in its sole discretion, provide
for the acceleration of the time or schedule of a payment under the Plan to pay
the income tax at source on wages imposed under Section 3401 of the Code as a
result of such payment and to pay the additional income tax at source on wages
imposed under Section 3401 of the Code attributable to such additional wages and
taxes. However, the total payment under this acceleration provision must not
exceed the aggregate of the state, local, and foreign tax amount, and the income
tax withholding related to such state, local, and foreign tax amount.

(h)
Certain Offsets. Subject to Section 10.2(c) hereof, the Committee may, in its
sole discretion, provide for the acceleration of the time or schedule of a
payment under the Plan as satisfaction of a debt of the Participant to the
Company (or any entity which would be considered to be a single employer with
the Company under Section 414(b) or Section 414(c) of the Code), where such debt
is incurred in the ordinary course of the service relationship between the
Company (or any entity which would be considered to be a single employer with
the Company under Section 414(b) or


Page 15

--------------------------------------------------------------------------------




Section 414(c) of the Code) and the Participant, the entire amount of reduction
in any of the taxable years of the Company (or any entity which would be
considered to be a single employer with the Company under Section 414(b) or
Section 414(c) of the Code) does not exceed $5,000, and the reduction is made at
the same time and in the same amount as the debt otherwise would have been due
and collected from the Participant.
(i)
Bona Fide Disputes as to a Right to a Payment. Subject to Section 10.2(c)
hereof, the Committee may, in its sole discretion, provide for the acceleration
of the time or schedule of a payment under the Plan where such payments occur as
part of a settlement between the Participant and the Company (or any entity
which would be considered to be a single employer with the Company under Section
414(b) or Section 414(c) of the Code) of an arm’s length, bona fide dispute as
to the Participant’s right to the deferred amount.

(j)
Plan Terminations and Liquidations. Subject to Section 10.2(c) hereof, the
Committee may, in its sole discretion, provide for the acceleration of the time
or schedule of a payment under the Plan as provided in Section 13.2 hereof.

Except as otherwise specifically provided in the Plan, including but not limited
to Section 4.2(b), Section 9.2, this Section 10.6 and Section 13.2 hereof, the
Committee may not accelerate the time or schedule of any payment or amount
scheduled to be paid under the Plan within the meaning of Section 409A of the
Code.
10.7
ACTUAL DATE OF PAYMENT. To the extent permitted by Section 409A of the Code, the
Committee may delay payment in the event that it is not administratively
possible to make payment on the date (or within the periods) specified in this
Article 10, or the making of the payment would jeopardize the ability of the
Company (or any entity which would be considered to be a single employer with
the Company under Section 414(b) or Section 414(c) of the Code) to continue as a
going concern. Notwithstanding the foregoing, payment must be made no later than
the latest possible date permitted under Section 409A of the Code.

ARTICLE 11.
BENEFICIARIES; PARTICIPANT DATA

11.1
DESIGNATION OF BENEFICIARIES

(d)
Each Participant from time to time may designate any person or persons (who may
be named contingently or successively) to receive such benefits as may be
payable under the Plan upon or after the Participant’s death, and such
designation may be changed from time to time by the Participant by filing a new
designation. However, if the Participant is legally married at the time of
his/her death, any designation of a Beneficiary other than the person who is his
or her legal spouse at the time of his or her death shall be void, and such
legal spouse will be the sole Beneficiary, unless such legal spouse has
consented to the designation of such other person as Beneficiary in a written
and signed statement. Each designation will revoke all prior designations


Page 16

--------------------------------------------------------------------------------




by the same Participant, shall be in a form prescribed by the Committee, and
will be effective only when filed in writing with the Committee or its designee
during the Participant’s lifetime.
(e)
In the absence of a valid Beneficiary designation, or if, at the time any
benefit payment is due to a Beneficiary, there is no living Beneficiary validly
named by the Participant, then any such benefit payment shall be made to the
Participant’s spouse, if then living, or, if such person is not then living, to
the Participant’s then living descendants, if any, per stirpes, but, if none, to
the Participant’s estate. In determining the existence or identity of anyone
entitled to a benefit payment, the Committee may rely conclusively upon
information supplied by the Participant’s personal representative, executor, or
administrator. If a question arises as to the existence or identity of anyone
entitled to receive a benefit payment as aforesaid, or if a dispute arises with
respect to any such payment, then, notwithstanding the foregoing, the Committee,
in its sole discretion, may cause such payment to be made to the Participant’s
estate without liability for any tax or other consequences that might flow
therefrom or may take such other action as the Committee deems to be
appropriate.

11.2
INFORMATION TO BE FURNISHED BY PARTICIPANTS AND BENEFICIARIES; INABILITY TO
LOCATE PARTICIPANTS OR BENEFICIARIES. Any communication, statement, or notice
addressed to a Participant or to a Beneficiary at his or her last post office
address as shown on the Company’s or Committee’s records shall be binding on the
Participant or Beneficiary for all purposes of the Plan. The Company or
Committee shall not be obliged to search for any Participant or Beneficiary
beyond the sending of a registered letter to such last known address. If a
benefit payable to an unlocated Participant or Beneficiary is subject to escheat
pursuant to applicable state law, the Company shall not be liable to any person
for any payment made in accordance with such law.

ARTICLE 12.
ADMINISTRATION

12.1
COMMITTEE. The Company, through the Committee, shall be responsible for the
general administration of the Plan and for carrying out the provisions hereof.
In general, the Committee shall have the full power, discretion and authority to
carry out the provisions of the Plan; in particular, the Committee shall have
full discretion to (a) interpret all provisions of the Plan, (b) resolve all
questions relating to eligibility for participation in the Plan and the amount
in the Account of any Participant and all questions pertaining to claims for
benefits and procedures for claim review, (c) resolve all other questions
arising under the Plan, including any factual questions and questions of
construction, (d) determine all claims for benefits, and (e) take such further
action as the Company shall deem advisable in the administration of the Plan.
The actions taken and the decisions made by the Committee hereunder shall be
final, conclusive, and binding on all persons, including the Company, its
shareholders, the other members of the Affiliated Group, employees,
Participants, and their estates and Beneficiaries. Decisions by the Committee
shall be made by majority vote of all members of the Committee. No member of the
Committee shall be liable for any act done or determination made in good faith.
No member of the Committee who is a Participant


Page 17

--------------------------------------------------------------------------------




in the Plan may vote on matters affecting his/her personal benefit under the
Plan, but any such member shall otherwise be fully entitled to act in matters
arising out of or affecting the Plan notwithstanding his/her participation
herein.
12.2
CLAIMS PROCEDURE

(a)
Notice of Claim. Any Participant or Beneficiary, or the duly authorized
representative of a Participant or Beneficiary, may file with the Committee a
claim for a Plan benefit. Such a claim must be in writing on a form provided by
the Committee and must be delivered to the Committee, in person or by mail,
postage prepaid. Within ninety (90) days (or forty-five (45) days if the claim
relates to disability) after the receipt of such a claim, the Committee or its
designee shall send to the claimant, by mail, postage prepaid, a notice of the
granting or the denying, in whole or in part, of such claim, unless special
circumstances require an extension of time for processing the claim. In no event
may the extension exceed ninety (90) days (or thirty (30) days if the claim
relates to disability) from the end of the initial period. If such an extension
is necessary, the claimant will be given a written notice to this effect prior
to the expiration of the initial period. The Committee or its designee shall
have full discretion to deny or grant a claim in whole or in part in accordance
with the terms of the Plan.

(b)
Action on Claim. The Committee or its designee shall provide to every claimant
who is denied a claim for benefits a written notice setting forth, in a manner
calculated to be understood by the claimant:

(i)
The specific reason or reasons for the denial;

(ii)
A specific reference to the pertinent Plan provisions on which the denial is
based;

(iii)
A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary;

(iv)
An explanation of the Plan’s claim review procedure and a statement of the
Participant’s right to file suit in federal court following a denial upon
review; and

(v)
In the case of a claim involving disability, any additional information required
by federal regulations.

(c)
Review of Denial. Within sixty (60) days (or one hundred eighty (180) days if
the claim relates to disability) after the receipt by a claimant of written
notification of the denial (in whole or in part) of a claim, the claimant or the
claimant’s duly authorized representative, upon written application to the
Committee, delivered in person or by certified mail, postage prepaid, may review
pertinent documents and may submit to the Committee, in writing, issues,
documents and comments


Page 18

--------------------------------------------------------------------------------




concerning the claim. Upon the Committee’s receipt of a notice of a request for
review, the Committee shall review all submitted information, regardless of
whether such information was considered as part of the original decision, and
shall communicate the decision on review in writing to the claimant. The
decision on review shall be written in a manner calculated to be understood by
the claimant and shall include the information described in Section 12.2(b). The
decision on review shall be made no later than sixty (60) days (or forty-five
(45) days if the claim relates to disability) after the Committee’s receipt of a
request for a review, unless special circumstances require an extension of time
for processing, in which case a decision shall be rendered not later than one
hundred twenty (120) days (or ninety (90) days if the claim relates to
disability) after receipt of the request for review. If an extension is
necessary, the claimant shall be given written notice of the extension by the
Committee prior to the expiration of the initial period. Actions under this
Section 12.2(c) shall be taken by the full Committee (excluding any members of
the Committee who participated in any decision on the initial claim pursuant to
Section 12.2(a)).
12.3
COMPLIANCE WITH SECTION 409A. It is intended that the Plan comply with the
provisions of Section 409A of the Code, so as to prevent the inclusion in gross
income of any amounts deferred hereunder in a taxable year that is prior to the
taxable year or years in which such amounts would otherwise actually be paid or
made available to Participants or Beneficiaries. The Plan shall be construed,
administered, and governed in a manner that effects such intent, and the
Committee shall not take any action that would be inconsistent with such intent.
Although the Committee shall use its best efforts to avoid the imposition of
taxation, interest and penalties under Section 409A of the Code, the tax
treatment of deferrals under the Plan is not warranted or guaranteed. Neither
the Company, the other members of the Affiliated Group or the Controlled Group,
the Board, nor the Committee (nor its designee) shall be held liable for any
taxes, interest, penalties or other monetary amounts owed by any Participant,
Beneficiary or other taxpayer as a result of the Plan. Any reference in the Plan
to Section 409A of the Code will also include any proposed, temporary or final
regulations, or any other guidance, promulgated with respect to such Section
409A by the U.S. Department of Treasury or the Internal Revenue Service. For
purposes of the Plan, the phrase “permitted by Section 409A of the Code,” or
words or phrases of similar import, shall mean that the event or circumstance
shall only be permitted to the extent it would not cause an amount deferred or
payable under the Plan to be includible in the gross income of a Participant or
Beneficiary under Section 409A(a)(1) of the Code.

ARTICLE 13.
AMENDMENT OR TERMINATION OF PLAN

13.1
IN GENERAL. The Company reserves the right to amend, terminate or freeze the
Plan, in whole or in part, at any time by action of the Board. Moreover, the
Committee may amend the Plan at any time in its sole discretion to ensure that
the Plan complies with the requirements of Section 409A of the Code or other
applicable law or to implement the provisions of Article 1. In no event shall
any such action by the Board or Committee reduce the amounts that have been
credited to the Account of any Participant prior to the date such


Page 19

--------------------------------------------------------------------------------




action is taken without the consent of the Participant, unless the Board or the
Committee, as the case may be, determines in good faith that such action is
necessary to ensure compliance with Section 409A of the Code. To the extent
permitted by Section 409A of the Code, the Committee may, in its sole
discretion, modify the rules applicable to Deferral Elections, Payment Elections
and Subsequent Payment Elections to the extent necessary to satisfy the
requirements of the Uniformed Service Employment and Reemployment Rights Act of
1994, as amended, 38 U.S.C. 4301-4334.
13.2
PAYMENTS UPON TERMINATION. In the event that the Plan is terminated, the amounts
allocated to a Participant’s Account shall be paid to the Participant or his/her
Beneficiary on the dates on which the Participant or his/her Beneficiary would
otherwise receive benefits hereunder without regard to the termination of the
Plan. Notwithstanding the preceding sentence, and to the extent permitted under
Section 409A of the Code, the Company, by action taken by its Board, may
terminate the Plan and accelerate the payment of the vested Account balances
subject to the following conditions (and subject to the additional payment
restrictions of Section 10.2(c) hereof):

(d)
Company’s Discretion. The termination does not occur “proximate to a downturn in
the financial health” of the Company (within the meaning of Treasury Regulation
Section 1.409A-3(j)(4)(ix)), and all other arrangements required to be
aggregated with the Plan under Section 409A of the Code are also terminated and
liquidated. In such event, the entire vested Account balance shall be paid at
the time and pursuant to the schedule specified by the Committee, so long as all
payments are required to be made no earlier than twelve (12) months, and no
later than twenty-four (24) months, after the date the Board irrevocably
approves the termination of the Plan. Notwithstanding the foregoing, any payment
that would otherwise be paid pursuant to the terms of the Plan prior to the
twelve (12) month anniversary of the date that the Board irrevocably approves
the termination of the Plan shall continue to be paid in accordance with the
terms of the Plan. If the Plan is terminated pursuant to this Section 13.2(a),
the Company shall be prohibited from adopting a new plan or arrangement that
would be aggregated with the Plan under Section 409A of the Code within three
(3) years following the date that the Board irrevocably approves the termination
and liquidation of the Plan.

(e)
Change in Control. The termination occurs pursuant to an irrevocable action of
the Board that is taken within the thirty (30) days preceding or the twelve (12)
months following a Change in Control, and all other plans sponsored by the
Company (determined immediately after the Change in Control) that are required
to be aggregated with the Plan under Section 409A of the Code are also
terminated with respect to each Participant therein who experienced the Change
in Control (“Change in Control Participant”). In such event, the vested Account
balance of each Participant under the Plan and each Change in Control
Participant under all aggregated plans shall be paid at the time and pursuant to
the schedule specified by the Committee, so long as all payments are required to
be made no later than twelve (12) months after the date that the Board
irrevocably approves the termination.


Page 20

--------------------------------------------------------------------------------




(f)
Dissolution; Bankruptcy Court Order. The termination occurs within twelve (12)
months after a corporate dissolution taxed under Section 331 of the Code, or
with the approval of a bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A). In
such event, the vested Account balance of each Participant shall be paid at the
time and pursuant to the schedule specified by the Committee, so long as all
payments are required to be made by the latest of: (i) the end of the calendar
year in which the Plan termination occurs, (ii) the first calendar year in which
the amount is no longer subject to a substantial risk of forfeiture, or (iii)
the first calendar year in which payment is administratively practicable.

(g)
Other Events. The termination occurs upon such other events and conditions as
the Internal Revenue Service may prescribe in generally applicable guidance
published in the Internal Revenue Bulletin.

The provisions of paragraphs (a), (b), (c) and (d) of this Section 13.2 are
intended to comply with the exception to accelerated payments under Treasury
Regulation Section 1.409A-3(j)(4)(ix) and shall be interpreted and administered
accordingly. The term “Company” as used in paragraphs (a) and (b) of this
Section 13.2 shall include the Company and any entity which would be considered
to be a single employer with the Company under Code Sections 414(b) or Section
414(c).
ARTICLE 14.
MISCELLANEOUS PROVISIONS

14.1
LIMITATION OF RIGHTS. Nothing contained in the Plan shall be construed to:

(h)
Limit in any way the right of the Company to terminate an Eligible Employee’s
employment at any time; or

(i)
Be evidence of any agreement or understanding, express or implied, that the
Company will employ an Eligible Employee in any particular position or at any
particular rate of remuneration.

14.2
INTEREST OF PARTICIPANTS. The obligation of the Company and any other
participating member of the Affiliated Group under the Plan to make payment of
amounts reflected in an Account merely constitutes the unsecured promise of the
Company (or, if applicable, the participating members of the Affiliated Group)
to make payments from their general assets and no Participant or Beneficiary
shall have any interest in, or a lien or prior claim upon, any property of the
Affiliated Group. Nothing in the Plan shall be construed as guaranteeing future
employment to Eligible Employees. It is the intention of the Affiliated Group
that the Plan be unfunded for tax purposes and for purposes of Title I of ERISA.
The Company may create a trust to hold funds to be used in payment of its and
the Affiliated Group’s obligations under the Plan, and may fund such trust;
provided, however, that any funds contained therein shall remain liable for the
claims of the general creditors of the Company and the other participating
members of the Affiliated Group, and provided further that no assets shall be
transferred to any such trust at a time or in a manner that would cause an
amount to be included in a Participant’s income under Section 409A(b) of the
Code.


Page 21

--------------------------------------------------------------------------------




14.3
NONALIENATION OF BENEFITS. Except as permitted by the Plan, no right or interest
under the Plan of any Participant or Beneficiary shall, without the written
consent of the Company, be (a) assignable or transferable in any manner, (b)
subject to alienation, anticipation, sale, pledge, encumbrance, attachment,
garnishment or other legal process or (c) in any manner liable for or subject to
the debts or liabilities of the Participant or Beneficiary. Notwithstanding the
foregoing, to the extent permitted by Section 409A of the Code and subject to
Section 10.6(a) hereof, the Committee shall honor a judgment, order or decree
from a state domestic relations court which requires the payment of part or all
of a Participant’s or Beneficiary’s interest under the Plan to an “alternate
payee” as defined in Section 414(p) of the Code.

14.4
CLAIMS OF OTHER PERSONS. The provisions of the Plan shall in no event be
construed as giving any other person, firm or corporation any legal or equitable
right as against the Affiliated Group or the officers, employees or directors of
the Affiliated Group, except any such rights as are specifically provided for in
the Plan or are hereafter created in accordance with the terms and provisions of
the Plan.

14.5
ERISA AND GOVERNING LAW. The Plan is an unfunded deferred compensation plan for
a select group of management or highly compensated employees, as defined in
Section 201(2) and 401(a)(1) of ERISA. As such, the Plan is expressly excluded
from all, or substantially all, of the provisions of ERISA, including but not
limited to Parts 2 and 3 of Title I thereof. None of the statutory rights and
protections conferred on participants by ERISA are conferred under the terms of
the Plan, except as expressly noted or required by operation of law. To the
extent not superseded by federal law, the laws of the State of Wisconsin shall
control in any and all matters relating to the Plan.

14.6
SEVERABILITY. If any provision of the Plan shall be held illegal or invalid for
any reason, the illegality or invalidity shall not affect the remaining
provisions hereof; instead, each provision shall be fully severable and the Plan
shall be construed and enforced as if the illegal or invalid provision had never
been included herein.

14.7
SUCCESSORS. The Company shall require any successor (whether direct or indirect,
by purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business and/or assets of the Company expressly to
assume the Plan. The Plan shall be binding upon and inure to the benefit of the
Company and any successor of or to the Company, including without limitation any
persons acquiring directly or indirectly all or substantially all of the
business and/or assets of the Company whether by sale, merger, consolidation,
reorganization or otherwise (and such successor shall thereafter be deemed the
“Company” for the purposes of the Plan), and the heirs, beneficiaries, executors
and administrators of each Participant.

14.8
ELECTRONIC OR OTHER MEDIA. Notwithstanding any other provision of the Plan to
the contrary, including any provision that requires the use of a written
instrument, the Committee may establish procedures for the use of electronic or
other media in communications and transactions between the Plan or the Committee
and Participants and


Page 22

--------------------------------------------------------------------------------




Beneficiaries. Electronic or other media may include, but are not limited to,
e-mail, the Internet, intranet systems and automated telephonic response
systems.
14.9
PARTICIPANTS DEEMED TO ACCEPT PLAN. By accepting any benefit under the Plan,
each Participant and each person claiming under or through any such Participant
shall be conclusively deemed to have indicated his or her acceptance and
ratification of, and consent to, all of the terms and conditions of the Plan and
any action taken under the Plan by the Board, the Committee or the Company or
the other members of the Affiliated Group, in any case in accordance with the
terms and conditions of the Plan.



IN WITNESS WHEREOF, the Company has caused this amended and restated Plan to be
executed by its duly authorized officer, this _____ day of May, 2015.


 
 
JOURNAL MEDIA GROUP, INC.
 
 
 
 
 
 
 
By:
 
 
Name:
Timothy E. Stautberg
 
Title:
President and Chief Executive Officer






Page 23

--------------------------------------------------------------------------------




APPENDIX A
to
Journal Media Group, Inc. Executive Deferred Compensation Plan


[Copy of Scripps Executive Deferred Compensation Plan as in effect on October 3,
2004]







--------------------------------------------------------------------------------




Scripps Executive Deferred Compensation Plan
Effective July 1, 2004




ARTICLE 1.
INTRODUCTION

Effective as of July 1, 2004, The E.W. Scripps Company has adopted the Scripps
Executive Deferred Compensation and Savings Restoration Plan (the “Plan”) for
the benefit of certain key executives of The E.W. Scripps Company and its
related business entities (collectively, the “Company”).
The Plan is intended to provide the Company’s key executives with enhanced
ability to plan their financial futures by expanding their ability to defer
compensation. The Plan allows key executives to defer this compensation to a
time that is better suited for their financial needs.
The Plan also is intended to provide the Company’s key executives with the
opportunity to accumulate deferred compensation that cannot be accumulated under
the Scripps Retirement & Investment Plan (the “Basic Plan”) because Basic
Contributions under the terms of the Basic Plan are limited to six percent (6%)
of Compensation (or such other percentage of Compensation as the Basic Plan may
from time to time specify).
The Company intends, by adopting the Plan, to recognize the value of the past
and present services of key executives and to encourage and assure their
continued service with the Company by making more adequate provision for their
future retirement security.
This Plan replaces the 1997 Deferred Compensation and Phantom Stock Plan for
Senior Officers and Selected Employees (Effective May 22, 1997), as well as the
Scripps Executive Savings Restoration Plan (Effective May 1, 1999). Collectively
these plans are referred to as the “Prior Plans.” The Prior Plans hereby are
terminated, rescinded and superseded by this Plan for all participants therein
who are Eligible Employees under this Plan, effective at such time as the
deferrals under the Prior Plans have been credited to Accounts under this Plan
as described in Section 8.1(b) of this Plan.
ARTICLE 2.
DEFINITIONS

2.40
“Account” means the balance credited to a Participant’s or Beneficiary’s Plan
bookkeeping account, including contribution credits and deemed income, gains,
and losses credited thereto. A Participant’s or Beneficiary’s Account shall
consist of a Deferral Contributions Subaccount, a Company Matching Contributions
Subaccount and/or a Company Elective Contributions Subaccount. Accounts are
further described in Article 8.

2.41
“Base Compensation” means “Compensation” as defined in the Basic Plan, but
without regard to the dollar limits therein prescribed by reason of Code Section
401(a)(17).

2.42
“Base Deferrals” means deferrals from Base Compensation, as described in Section
4.2(a).




--------------------------------------------------------------------------------




2.43
“Basic Plan” means the Scripps Retirement & Investment Plan, which hereby is
incorporated by reference. Except to the extent otherwise indicated herein, and
except to the extent otherwise inappropriate in the context, certain definitions
contained in the Basic Plan are applicable under the Plan.

2.44
“Beneficiary” means any person or persons so designated in accordance with the
provisions of Section 12.1.

2.45
“Board” means the Board of Directors of The E. W. Scripps Company or any
successor.

2.46
“Bonus Compensation” means bonuses earned during a Plan Year that become payable
in the following Plan Year under the Company’s annual executive bonus plan.

2.47
“Bonus Deferrals” means deferrals from Bonus Compensation, as described in
Section 4.2(b).

2.48
“Change in Control” means the occurrence of any of the following with respect to
The E.W. Scripps Company:

(a)
Any Person becomes a Beneficial Owner of a majority of the outstanding Common
Voting Shares, $.01 par value, of The E.W. Scripps Company (or shares of capital
stock of The E.W. Scripps Company with comparable or unlimited voting rights),
excluding, however, The Edward W. Scripps Trust (the “Scripps Trust”) and the
trustees thereof, and any Person that is or becomes a party to the Scripps
Family Agreement, dated October 15, 1992, as amended currently and as it may be
amended from time to time in the future (the “Family Agreement”); or

(b)
Assets of the The E.W. Scripps Company accounting for 90% or more of its
revenues are disposed of pursuant to a merger, consolidation, sale, or plan of
liquidation and dissolution (unless the Scripps Trust or the parties to the
Family Agreement have Beneficial Ownership of, directly or indirectly, a
controlling interest (defined as owning a majority of the voting power) in the
entity surviving such merger or consolidation or acquiring such assets upon such
sale or in connection with such plan of liquidation and dissolution).

In addition to the foregoing, Change in Control also means the occurrence of the
following with respect to a particular Subsidiary of The E.W. Scripps Company or
division of such Subsidiary, but only with respect to Participants employed by
that particular Subsidiary or division:


(c)
Any Person, other than The E.W. Scripps Company or an Affiliate, acquires
Beneficial Ownership of securities of a particular Subsidiary having at least
fifty percent (50%) of the voting power of such Subsidiary’s then outstanding
securities; or


Page 2

--------------------------------------------------------------------------------




(d)
A Subsidiary sells to any Person, other than The E.W. Scripps Company or an
Affiliate, all or substantially all of the assets of a particular division of
such Subsidiary.

For purposes of this Section 2.9, “Person” has the meaning provided in section
3(a)(9) of the Securities Exchange Act of 1934, as amended (“Exchange Act”), and
as used in sections 13(d) and 14(d) of the Exchange Act, including a “group”
within the meaning of section 13(d) of the Exchange Act; “Beneficial Ownership”
and “Beneficial Owner” have the meanings provided in Rule 13d-3 promulgated
under the Exchange Act;


“Subsidiary” means a corporation or other entity of which outstanding shares or
interests representing fifty percent (50%) or more of the combined voting power
of such corporation or entity are owned directly or indirectly by The E.W.
Scripps Company; and “Affiliate” means any Person controlling or under common
control with The E.W. Scripps Company or any Person of which The E.W. Scripps
Company directly or indirectly has Beneficial Ownership of securities having a
majority of the voting power.


2.49
“Code” means the Internal Revenue Code of 1986, as amended.

2.50
“Committee” means the Plan Committee, as selected by the Board or its designee,
and whose membership is appointed or removed by the Board or its designee. The
Committee is further described in Article 14.

2.51
“Company” means The E. W. Scripps Company, or any other related business entity
that, with the consent of the Committee, becomes a participating employer in the
Plan, including successors or assigns of the foregoing.

2.52
“Company Elective Contributions” means any contributions deemed made by the
Company pursuant to Article 6.

2.53
“Company Elective Contributions Subaccount” means the portion of an Account
credited with Company Elective Contributions for a given Participant, adjusted
for gains and losses.

2.54
“Company Matching Contributions” means the contributions deemed made by the
Company pursuant to Article 5.

2.55
“Company Matching Contributions Subaccount” means the portion of an Account
credited with Company Matching Contributions for a given Participant (including
like amounts transferred pursuant to Section 8.1(b) from the Prior Plans),
adjusted for gains and losses.

2.56
“Deferral Contributions” means the combined Base Deferrals and Bonus Deferrals
made pursuant to Article 4.


Page 3

--------------------------------------------------------------------------------




2.57
“Deferral Contributions Subaccount” means the portion of an Account credited
with Deferral Contributions for a given Participant (including like amounts
transferred pursuant to Section 8.1(b) from the Prior Plans), adjusted for gains
and losses.

2.58
“Effective Date” means July 1, 2004.

2.59
“Eligible Employee” means, for any Plan Year (or applicable portion thereof), a
person employed by the Company who meets the following requirements: (i) is
eligible to participate in The E.W. Scripps Company Amended and Restated 1997
Long-Term Incentive Plan (excluding awards issued through the President’s Club
or any similar program); (ii) is eligible to participate in the Basic Plan with
respect to such Plan Year; and (iii) has Base Compensation in excess of the Code
Section 401(a)(17) limit with respect to such Plan Year. Eligible Employee also
includes (iv) any person employed by the Company on the Effective Date who then
is eligible to participate in any Prior Plan and who actually deferred
compensation into a Prior Plan after January 1, 1999; or (v) any other
management or highly compensated employee of the Company approved by the
Committee.

2.60
“Entry Date” with respect to an Eligible Employee means the first day of each
Plan Year, and such other date or dates as Committee shall specify. In addition,
in the case of an individual who is newly hired by the Company on or after
January 1 and prior to September 1 of a given Plan Year, his/her initial Entry
Date shall be the first day of the month on which he/she is eligible to
participate in the Basic Plan, provided he/she then satisfies all requirements
to be an Eligible Employee, but any individual impacted by this sentence must
make his/her election of any Bonus Deferrals within thirty (30) days of his/her
initial date of hire notwithstanding any contrary provision of the Plan.

2.61
“Investment Fund(s)” means any fund(s) to which the Committee allows Eligible
Employees to nominally allocate their Accounts. Investment Funds are further
described in Article 9.

2.62
“Participant” means any person so designated in accordance with the provisions
of Article 3, including, where appropriate according to the context of the Plan,
any former Eligible Employee who is or may become (or whose Beneficiary may
become) eligible to receive a benefit under the Plan.

2.63
“Participant Enrollment and Election Form” means the form on which a Participant
elects to defer Base Compensation and/or Bonus Compensation hereunder and on
which the Participant makes certain other designations as required thereon.

2.64
“Plan” means the Scripps Executive Deferred Compensation and Savings Restoration
Plan as set forth herein and as from time to time in effect.

2.65
“Plan Year” means the twelve (12) month period ending each December 31 during
which the Plan is in effect, except that the first Plan Year shall commence on
the Effective Date and end on December 31, 2004.


Page 4

--------------------------------------------------------------------------------




2.66
“Prior Plan(s)” means the two deferred compensation plans that are superseded by
this Plan, which are the 1997 Deferred Compensation and Phantom Stock Plan for
Senior Officers and Selected Employees and the Scripps Executive Savings
Restoration Plan.

2.67
“Trust” means the trust fund, if any, established pursuant to Article 13 of the
Plan.

2.68
“Trustee” means the trustee named in the agreement establishing any Trust, and
such successor and/or additional trustee(s) as may be named pursuant to the
terms of the agreement establishing any Trust.

2.69
“Valuation Date” means such date or dates as the Committee, in its sole
discretion, designates as a Valuation Date, provided that such dates shall occur
no less frequently than quarterly as of the last business day of each calendar
quarter.

2.70
In addition to the foregoing, certain other terms of more limited usage may be
defined in other Articles of the Plan. All terms defined in the Plan are
designated with initial capital letters.

2.71
Whenever appropriate, words used herein in the singular may be read as the
plural and the plural may be read as the singular. Unless otherwise clear from
the context, words used herein in the masculine shall also be deemed to include
the feminine.

ARTICLE 3.
ELIGIBILITY AND PARTICIPATION

3.4
REQUIREMENTS.

(c)
Every Eligible Employee on the Effective Date shall be eligible to become a
Participant on the Effective Date. Every other person who becomes an Eligible
Employee after the Effective Date shall be eligible to become a Participant on
the first Entry Date occurring on or after the date on which he or she becomes
an Eligible Employee. No individual shall become a Participant, however, if
he/she is not an Eligible Employee on the date his/her participation is to
begin.

(d)
In order to participate as of a specified Entry Date, an Eligible Employee must
make written application by filing with the Committee, within such time period
as the Committee shall specify, a Participant Enrollment and Election Form on
which the Eligible Employee shall:

(i)
Elect to become a Plan Participant;

(ii)
Elect a rate of Base Deferrals as provided in Article 4;

(iii)
Elect a rate of Bonus Deferrals as provided in Article 4;

(iv)
Designate a Beneficiary as provided in Section 12.1;


Page 5

--------------------------------------------------------------------------------




(v)
Specify the method of payment (and, in the case of Bonus Deferrals, the time of
payment), pursuant to Section 11.2, of Plan benefits; and

(vi)
Agree to the terms of the Plan.

(e)
An Eligible Employee who chooses not to participate in the Plan when first
eligible to do so shall waive participation by so specifying on the Participant
Enrollment and Election Form.

(f)
Within such time period before any subsequent Entry Date as the Committee shall
specify, an Eligible Employee who previously elected to participate may, as of
such subsequent Entry Date, elect to:

(i)
Change his/her rate of Base Deferrals or Bonus Deferrals as provided in Section
4.1 for subsequent Plan Years;

(ii)
Specify a new method of payment (and, in the case of Bonus Deferrals, a new time
of payment), pursuant to Section 11.2, of Plan benefits attributable to Base
Deferrals or Bonus Deferrals for subsequent Plan Years; and/or

(g)
Change his/her Beneficiary designation as provided in Section 12.1.

3.5
CHANGE OF EMPLOYMENT CATEGORY. During any period in which a Participant remains
in the employ of the Company, but ceases to be an Eligible Employee, he/she
shall not be eligible to make Deferral Contributions hereunder, or have Company
Matching Contributions or Company Elective Contributions made on his/her behalf.
However, his/her Account shall continue to be revalued in accordance with
Article 8.

ARTICLE 4.
PARTICIPANT DEFERRAL CONTRIBUTIONS

4.4
IRREVOCABLE ELECTION. A Participant may elect, pursuant to a salary reduction
agreement as hereinafter provided, to reduce the amount of Base Compensation
and/or Bonus Compensation that he/she would otherwise receive as taxable pay for
the Plan Year with respect to which the salary reduction agreement relates and
have the Company credit an equivalent amount to such Participant’s Deferral
Contributions Subaccount. Elections to defer Base Compensation and/or Bonus
Compensation with respect to a given Plan Year shall be made only by Eligible
Employees and shall be effectuated by filing with the Committee a Participant
Enrollment and Election Form within such period before the beginning of such
Plan Year as the Committee shall specify. Once the particular Plan Year
specified on the election form has begun, the salary reduction election with
respect to such Plan Year shall become irrevocable.

4.5
CHOICE OF CONTRIBUTION RATES.

(a)
Unless the Committee otherwise specifies, an Eligible Employee may choose to
make Base Deferrals for the specified Plan Year at a rate not to exceed fifty
percent (50%) of Base Compensation. A Participant may not make Base Deferrals
for a given


Page 6

--------------------------------------------------------------------------------




Plan Year unless he/she also has elected to contribute the maximum amount
allowable as a Basic Contribution to the Basic Plan for that Plan Year.
(b)
Unless the Committee otherwise specifies, an Eligible Employee may choose to
make Bonus Deferrals for the specified Plan Year at a rate not to exceed one
hundred percent (100%) of Bonus Compensation.

(c)
Except as allowed in Section 4.2(d), an Eligible Employee’s Base Deferral and
Bonus Deferral elections must total at least $5,000 in a Plan Year; otherwise,
no deferrals for that Plan Year may be made.

(d)
Notwithstanding Section 4.2(c), an Eligible Employee may elect to make only Base
Deferrals sufficient to receive up to the maximum Company Matching Contributions
for a given Plan Year, as described in Section 5.2(b).

(e)
Deferral Contributions shall be deducted by the Company from the pay of an
Eligible Employee, and an equivalent amount shall be credited to his/her
Deferral Contributions Subaccount as of the last day of the month with respect
to which such amounts would have been paid to the Eligible Employee if he/she
had not made a deferral election.

ARTICLE 5.
COMPANY MATCHING CONTRIBUTIONS

5.4
ELIGIBILITY. An Eligible Employee with at least one Year of Service under the
Basic Plan will have Company Matching Contributions credited to his/her Company
Matching Contributions Subaccount for each month that he/she makes Base
Deferrals. Notwithstanding the foregoing, if a Participant is ineligible for any
reason to receive Employer Contribution credits under the Basic Plan for a given
period, no credits shall be made to his/her Company Matching Contributions
Subaccount with respect to any Base Deferrals for the corresponding period.

5.5
AMOUNT.

(d)
Except as limited by Section 5.2(b), the amount credited to an eligible
Participant’s Company Matching Contributions Subaccount shall equal fifty
percent (50%) of his/her Base Deferrals.

(e)
The maximum amount credited to an eligible Participant’s Company Matching
Contributions Subaccount for a given period shall not exceed three percent (3%)
of the Participant’s Base Compensation for that period, reduced by the amount of
his/her Employer Contribution credits under the Basic Plan for said period.

(f)
Company Matching Contributions shall be credited to the Participant’s Company
Matching Contributions Subaccount at the end of the month in which the
corresponding Base Deferrals are credited to the Participant’s Deferral
Contributions Subaccount.


Page 7

--------------------------------------------------------------------------------




ARTICLE 6.
COMPANY ELECTIVE CONTRIBUTIONS

6.2
GENERAL. The Company, in its sole discretion, may credit Company Elective
Contributions to the Company Elective Contributions Subaccount of any
Participant at any time(s). Any and all determinations as to whether Company
Elective Contributions shall be made, the amount of such contributions, and all
other matters relating thereto, shall be made by the Board or the Committee.
Nothing in this Plan shall require any Company Elective Contributions ever to be
made.

ARTICLE 7.
VESTING

7.4
GENERAL. A Participant shall always be one hundred percent (100%) vested in that
portion of his/her Account consisting of the Deferral Contributions Subaccount
and the Company Matching Contributions Subaccount. Any portion of the Account
consisting of the Company Elective Contributions Subaccount shall vest in
accordance with the terms specified by the Board or the Committee at the time
such Company Elective Contributions were deemed made.

ARTICLE 8.
ACCOUNTS

8.2
ACCOUNTS.

(g)
The Company will maintain on its books, as necessary, a Deferral Contributions
Subaccount, a Company Matching Contributions Subaccount and a Company Elective
Contributions Subaccount for each Participant to which shall be credited, as
appropriate, Deferral Contributions under Article 4, Company Matching
Contributions under Article 5, Company Elective Contributions under Article 6,
and deemed investment earnings and/or losses as provided in Section 8.2. Amounts
due to Base Deferrals and Bonus Deferrals in the Deferral Contributions
Subaccount shall be accounted for separately. There also shall be separate
accounting, if and to the extent necessary, to track differing elections by a
Participant with respect to the commencement date or method of payment of
different annual deferral/credit elections.

(h)
Amounts deemed to be transferred to this Plan from the Prior Plans shall be
credited to a Participant’s Deferral Contributions Subaccount, if attributable
to employee elected deferrals under the Prior Plans, or Company Matching
Contributions Subaccount, if attributable to contributions deemed made by the
Company under the Prior Plans. The election(s) in effect under the Prior Plans
at the time such amounts are deemed to be transferred to this Plan shall remain
in effect and control the commencement date and method of payment of benefits
under this Plan attributable to amounts described in this Section 8.1(b).

(i)
All Accounts shall be bookkeeping accounts only, and all amounts credited
thereto shall, prior to being distributed, in all events remain subject to the
claims of the Company’s general creditors.


Page 8

--------------------------------------------------------------------------------




8.3
ADJUSTMENTS. As of each Valuation Date, each Account will be adjusted, with
either an increase or a decrease, to reflect the deemed investment experience of
the Account since the preceding Valuation Date. For this purpose, the Account
will be adjusted to reflect the investment return under the Participant’s
investment elections pursuant to Article 9.

8.4
ACCOUNTING FOR DISTRIBUTIONS. As of the date of any distribution hereunder, the
distribution to a Participant or his/her Beneficiary shall be charged to such
Participant’s Account.

ARTICLE 9.
INVESTMENT FUNDS

9.3
GENERAL. Although no assets will be segregated or otherwise set aside with
respect to a Participant’s Account, the amount that is ultimately payable to the
Participant with respect to such Account shall be determined as if such Account
had been invested in some or all of the Investment Funds. The Committee, in its
sole discretion, shall adopt (and modify from time to time) such rules and
procedures as it deems necessary or appropriate to implement the deemed
investment of Participant Accounts. In the event no election has been made by a
Participant, such Account will be deemed to be invested in an Investment Fund
designated by the Committee which has the characteristics of a money market or
other short term fixed income fund. Participants shall be able to reallocate
their Accounts between the Investment Funds and reallocate amounts newly
credited to their Accounts at such time and in such manner as the Committee
shall prescribe.

ARTICLE 10.
ENTITLEMENT TO BENEFITS

10.8
ELECTION OF COMMENCEMENT DATE OF BONUS DEFERRALS BY PARTICIPANT. At the time a
Participant makes an election of Bonus Deferrals according to the provisions of
Article 3, the Participant must elect the timing of commencement of benefits due
to that deferral election. The participant may choose to receive such benefits
at termination of employment or commencing at an earlier date certain. The date
certain must be no earlier than three years after the close of the Plan Year to
which the deferral agreement applies. At a Participant’s termination of
employment, all amounts scheduled to commence at later dates certain shall be
deemed to have been elected to commence at termination. Any benefits already in
pay status due to earlier commencement shall continue to be paid according to
the existing schedule prior to termination. Any amounts from separate Bonus
Deferral elections for which the Participant has chosen benefits to commence at
termination or at the same date certain shall be commingled for bookkeeping
purposes unless they are to have different methods of payment. This Section 10.1
only is applicable to Bonus Deferrals; distribution of amounts attributable to
Basic Deferrals are only distributed at termination of employment.

10.9
ELECTION OF METHOD OF PAYMENT BY PARTICIPANT. At the time the Participant makes
an election according to the provisions of Article 3, the Participant must elect
the method of payment of benefits due to that deferral election from among the
alternatives described in Section 11.2.


Page 9

--------------------------------------------------------------------------------




10.10
CHANGE IN CONTROL. If a Change in Control occurs, the vested Account of each
affected Participant as of the date of the Change in Control shall in all events
be valued and payable in a lump sum in cash as soon as practicable thereafter.

10.11
SOURCE OF PAYMENTS. Any payment due hereunder shall be payable from general
assets of the Company; provided, however, that if the Company later decides to
establish a Trust to fund benefit payments hereunder, such payments by the Trust
shall be made only to the extent there are assets in the Trust and any payment
due under the Plan that is not paid by the Trust will be paid by the Company
from its general assets.

ARTICLE 11.
PAYMENT OF BENEFITS

11.3
CASH PAYMENTS. All payments under the Plan shall be made in cash.

11.4
PAYMENT OPTIONS.

(j)
The payment option must be selected by the Eligible Employee when he or she
first becomes a Participant as provided in Section 3.1. Different payment
options then may be elected for deferrals in subsequent Plan Years, but
previously elected options cannot be changed for prior deferrals. Different
payment options also may be elected for Base Deferrals and Bonus Deferrals, and
the election for Base Deferrals for a given Plan Year also shall be applicable
to Company Matching Contributions for that Plan Year. The elected payment option
shall provide for payment to the Participant of the vested value of his/her
Account as set forth below:

(i)
Time of Distribution. As soon as administratively feasible pursuant to Article
10 after the Participant’s employment terminates with the Company for any reason
(or, in the case of Bonus Deferrals, at an earlier fixed date (but at least
three (3) years after the Plan Year applicable to the Bonus Deferral election),
as specified by the Participant at the time of making his Bonus Deferral
election).

(ii)
Form of Distribution. In a single lump sum, or in monthly installments, each as
nearly equal as is reasonably possible, over a period of five (5), ten (10) or
fifteen (15) years (as the Eligible Employee shall elect), commencing as soon as
administratively feasible after the occurrence of the time of distribution
described in Section 11.2(a)(i).

(k)
Notwithstanding the foregoing, if a Participant shall have failed to designate
properly the manner of payment of the Participant’s benefit under the Plan, such
payment will be in a lump sum as soon as practicable after the date of the
Participant’s termination of employment.

(l)
Notwithstanding the foregoing, the Company shall have absolute discretion to
accelerate any payout in the event of a Participant’s disability, death or
severe hardship.


Page 10

--------------------------------------------------------------------------------




11.5
SMALL BALANCES. Any other provision of the Plan to the contrary notwithstanding,
if at the time of a Participant’s termination of employment with the Company the
value of his or her Account is not in excess of $25,000, an amount equal to such
value shall be distributed in a cash lump sum as soon as practicable after the
date of the Participant’s termination, regardless of any elections made by the
Participant to the contrary.



ARTICLE 12.
BENEFICIARIES; PARTICIPANT DATA

12.4
DESIGNATION OF BENEFICIARIES.

(k)
Each Participant from time to time may designate any person or persons (who may
be named contingently or successively) to receive such benefits as may be
payable under the Plan upon or after the Participant’s death, and such
designation may be changed from time to time by the Participant by filing a new
designation. However, if the Participant is legally married at the time of
his/her death, any designation of a Beneficiary other than the person who is his
or her legal spouse at the time of his or her death shall be void, and such
legal spouse will be the sole Beneficiary, unless such legal spouse has
consented to the designation of such other person as Beneficiary in a written,
signed and notarized statement. Each designation will revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed in writing with the Committee
or its designee during the Participant’s lifetime.

(l)
In the absence of a valid Beneficiary designation, or if, at the time any
benefit payment is due to a Beneficiary, there is no living Beneficiary validly
named by the Participant, then any such benefit payment shall be made to the
Participant’s spouse, if then living, but otherwise to the person or persons
designated as Beneficiary under the Basic Plan, or, if such person(s) is not
then living, to the Participant’s then living descendants, if any, per stirpes,
but, if none, to the Participant’s estate. In determining the existence or
identity of anyone entitled to a benefit payment, the Committee may rely
conclusively upon information supplied by the Participant’s personal
representative, executor, or administrator. If a question arises as to the
existence or identity of anyone entitled to receive a benefit payment as
aforesaid, or if a dispute arises with respect to any such payment, then,
notwithstanding the foregoing, the Committee, in its sole discretion, may cause
such payment to be made to the Participant’s estate without liability for any
tax or other consequences that might flow therefrom or may take such other
action as the Committee deems to be appropriate.

12.5
INFORMATION TO BE FURNISHED BY PARTICIPANTS AND BENEFICIARIES; INABILITY TO
LOCATE PARTICIPANTS OR BENEFICIARIES. Any communication, statement, or notice
addressed to a Participant or to a Beneficiary at his or her last post office
address as shown on the Company’s or Committee’s records shall be binding on the
Participant or Beneficiary for all purposes of the Plan. The Company or


Page 11

--------------------------------------------------------------------------------




Committee shall not be obliged to search for any Participant or Beneficiary
beyond the sending of a registered letter to such last known address. If the
Company or Committee notifies any Participant or Beneficiary that he/she is
entitled to any amount under the Plan and the Participant or Beneficiary fails
to claim such amount or make his/her location known to the Company or Committee
within three (3) years thereafter, then, except as otherwise required by law, if
the location of one or more of the next of kin of the Participant is known to
the Company or Committee, the Committee may direct distribution of such amount
to any one or more or all of such next of kin, and in such proportions as the
Committee determines. If the location of none of the foregoing persons can be
determined, the Committee shall have the right to direct that the amount payable
shall be deemed to be a forfeiture, except that the dollar amount of the
forfeiture, unadjusted for deemed gains or losses in the interim, shall be paid
by the Company if a claim for the benefit subsequently is made by the
Participant or the Beneficiary to whom it was payable. If a benefit payable to
an unlocated Participant or Beneficiary is subject to escheat pursuant to
applicable state law, the Company shall not be liable to any person for any
payment made in accordance with such law.
ARTICLE 13.
THE TRUST

13.3
ESTABLISHMENT OF TRUST. The Company may, but is not required to establish a
Trust to fund benefits hereunder. If it so chooses to establish a Trust, such
Trust shall be established with the Trustee, pursuant to such terms and
conditions as are set forth in the Trust agreement to be entered into between
the Company and the Trustee. Any such Trust is intended to be treated as a
grantor trust under the Code, and the establishment of the Trust is not intended
to cause Participants to realize current income on amounts contributed thereto,
and the Trust shall be so interpreted.

13.4
BENEFIT PAYMENTS IN ABSENCE OF TRUST. To the extent the Company chooses not to
establish a Trust, benefit payments shall be made from the general assets of the
Company (i.e., the general assets of the employer of the respective
Participant).

ARTICLE 14.
ADMINISTRATION

14.10
COMMITTEE. The Committee shall administer, construe, and interpret this Plan and
shall determine, subject to the provisions of this Plan in a manner consistent
with the administration of the Basic Plan, the Eligible Employees who shall
participate in the Plan from time to time and the amount, if any, due a
Participant (or his/her Beneficiary) under this Plan. No member of the Committee
shall be liable for any act done or determination made in good faith. No member
of the Committee who is a Participant in this Plan may vote on matters affecting
his/her personal benefit under this Plan, but any such member shall otherwise be
fully entitled to act in matters arising out of or affecting this Plan
notwithstanding his/her participation herein. In carrying out its duties herein,
the Committee shall have sole discretionary authority to exercise all powers and
to make all determinations, consistent with the terms of the Plan, in all
matters entrusted to it, and its determinations shall be given deference and
shall be final and binding on all interested parties. It is intended that the
Committee shall have the maximum discretionary authority possible under
Firestone


Page 12

--------------------------------------------------------------------------------




Tire and Rubber Company v. Bruch, 489 U.S. 101 (1989). Decisions by the
Committee shall be made by majority vote of all members of the Committee.
14.11
CLAIMS PROCEDURE.

(a)
Notice of Claim. Any Participant or Beneficiary, or the duly authorized
representative of a Participant or Beneficiary, may file with the Committee a
claim for a Plan benefit. Such a claim must be in writing on a form provided by
the Committee and must be delivered to the Committee, in person or by mail,
postage prepaid. Within ninety (90) days (or forty-five (45) days if the claim
relates to disability) after the receipt of such a claim, the Committee or its
designee shall send to the claimant, by mail, postage prepaid, a notice of the
granting or the denying, in whole or in part, of such claim, unless special
circumstances require an extension of time for processing the claim. In no event
may the extension exceed ninety (90) days (or thirty (30) days if the claim
relates to disability) from the end of the initial period. If such an extension
is necessary, the claimant will be given a written notice to this effect prior
to the expiration of the initial period. The Committee or its designee shall
have full discretion to deny or grant a claim in whole or in part in accordance
with the terms of the Plan. If notice of the denial of a claim is not furnished
in accordance with this Section 14.2(a), the claim shall be deemed denied and
the claimant shall be permitted to exercise his or her right to review pursuant
to Section 14.2(c).

(b)
Action on Claim. The Committee or its designee shall provide to every claimant
who is denied a claim for benefits a written notice setting forth, in a manner
calculated to be understood by the claimant:

(i)
The specific reason or reasons for the denial;

(ii)
A specific reference to the pertinent Plan provisions on which the denial is
based;

(iii)
A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(iv)
An explanation of the Plan’s claim review procedure.

(c)
Review of Denial. Within sixty (60) days (or one hundred eighty (180) days if
the claim relates to disability) after the receipt by a claimant of written
notification of the denial (in whole or in part) of a claim, the claimant or the
claimant’s duly authorized representative, upon written application to the
Committee, delivered in person or by certified mail, postage prepaid, may review
pertinent documents and may submit to the Committee, in writing, issues and
comments concerning the claim. Upon the Committee’s receipt of a notice of a
request for review, the Committee shall make a prompt decision on the review and
shall communicate the decision on review in writing to the claimant. The
decision on review shall be written in a manner


Page 13

--------------------------------------------------------------------------------




calculated to be understood by the claimant and shall include specific reasons
for the decision and specific references to the pertinent Plan provisions on
which the decision is based. The decision on review shall be made no later than
sixty (60) days (or forty-five (45) days if the claim relates to disability)
after the Committee’s receipt of a request for a review, unless special
circumstances require an extension of time for processing, in which case a
decision shall be rendered not later than one hundred twenty (120) days (or
ninety (90) days if the claim relates to disability) after receipt of the
request for review. If an extension is necessary, the claimant shall be given
written notice of the extension by the Committee prior to the expiration of the
initial period. If notice of the decision on review is not furnished in
accordance with this Section, the claim shall be deemed denied on review.
Actions under this Section 14.2(c) shall be taken by the full Committee
(excluding any members of the Committee who participated in any decision on the
initial claim pursuant to Section 14.2(a).
ARTICLE 15.
MISCELLANEOUS PROVISIONS

15.1
LIMITATION OF RIGHTS. Nothing contained in this Plan shall be construed to:

(m)
Limit in any way the right of the Company to terminate an Eligible Employee’s
employment at any time; or

(n)
Be evidence of any agreement or understanding, express or implied, that the
Company will employ an Eligible Employee in any particular position or at any
particular rate of remuneration.

15.2
NONALIENATION OF BENEFITS. No amounts payable under the Plan may be assigned,
pledged, mortgaged, or hypothecated, and, to the extent permitted by law, no
such amounts shall be subject to legal process or attachment of the payment for
any claims against any person entitled to receive the same.

15.3
AMENDMENT OR TERMINATION OF PLAN. Although it is expected that this Plan shall
continue indefinitely, the Board may amend this Plan from time to time in any
respect, and may at any time terminate the Plan in its entirety; provided,
however, that a Participant’s Account as of the date of any such amendment or
termination may not be reduced, nor may any such amendment or termination
adversely affect a Participant’s entitlement to his/her vested Account as of
such date.

15.4
ERISA AND GOVERNING LAW. The Plan is an unfunded deferred compensation plan for
a select group of management or highly compensated employees, as defined in
Section 201(2) and 401(a)(1) of the Employee Retirement Security Act of 1974, as
amended (“ERISA”). As such, the Plan is expressly excluded from all, or
substantially all, of the provisions of ERISA, including but not limited to
Parts 2 and 3 of Title I thereof. None of the statutory rights and protections
conferred on participants by ERISA are conferred under the terms of this Plan,
except as expressly noted or required by operation of law. To the extent not
superseded by federal law, the laws of the State of Ohio shall control in any
and all matters relating to the Plan.


Page 14

--------------------------------------------------------------------------------




15.5
SEVERABILITY. If any provision of the Plan shall be held illegal or invalid for
any reason, the illegality or invalidity shall not affect the remaining
provisions hereof; instead, each provision shall be fully severable and the Plan
shall be construed and enforced as if the illegal or invalid provision had never
been included herein.


Page 15